Citation Nr: 1134923	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, D.M. 




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1950 to August 1953, to include combat duty in Korea.  Unfortunately, the Veteran died in October 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board dispatched the claim to a Veterans Health Administration (VHA) expert in March 2011, and a response was received in June 2011.  All evidentiary development associated with this request has been accomplished, and the claim is ripe for appellate review.  

The appellant appeared at a Travel Board hearing in February 2011.  A transcript is associated with the claims folder.   


FINDINGS OF FACT

1.  A certificate of death lists the immediate cause of the Veteran's death as cardiopulmonary arrest, with ischemic cardiomyopathy and coronary artery disease (CAD) as underlying causes.  

2.  Service connection was in effect for the Veteran's posttraumatic stress disorder (PTSD) at a 10 percent rating, residuals of a shell fragment wound to the right thigh at a 30 percent rating, bilateral hearing loss at a 40 percent rating, and tinnitus at a 10 percent rating; his combined disability evaluation was 70 percent at the time of his death.  

3.  The Veteran died of multiple cardiac disabilities, with the preponderance of the evidence indicating that such conditions were related to nonservice factors; it is not at least as likely as not that service-connected PTSD and residuals of a shell fragment wound to the right thigh, to include treatment for those conditions, caused or aggravated the fatal nonservice-connected conditions.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; (3) that the claimant is expected to provide; and, while not required, in this case VA asked the claimant to provide any evidence in her possession that pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits is issued by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
With respect to the Dingess requirements, the appellant was notified of the evidence necessary to establish an increase in disability rating and the effective date of award should her claim be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death.  See Hupp, 21 Vet. App. at 352-53.  While this was not initially offered to the appellant prior to the RO's first adjudication on the matter (as the Hupp case had not yet been rendered), it is clear by the nature of the appellant's argument, in which she specifically alleges PTSD and medications used to treat a service-connected thigh condition as causative of death, that she had actual knowledge of the Veteran's service-connected conditions (and, specifically, which conditions she believed contributed to the Veteran's demise).  Accordingly, there is no prejudice to the appellant in her not being informed of the Veteran's service-connected disabilities prior to RO's initial action on the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007). 

It is also pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection for the cause of the Veteran's death.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA places an enhanced duty on VA to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, VA has obtained all existing medical records identified by the appellant, and has obtained a VA general medical opinion and expert Veterans Health Administration (VHA) cardiology opinion to address the appellant's contentions.  The VHA specialist's opinion, in concert with the earlier VA medical opinion, is adequate to resolve the issue on appeal.  Given these circumstances, there is no duty to provide an additional medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Legal Criteria-Service Connection for the Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link. Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death. Id.

Analysis

The Veteran in this case served in the Korean War, and was wounded in the thigh and buttock.  He received a shell fragment as a result of these wounds, which was retained, and he was awarded the Purple Heart Medal.  Unfortunately, the Veteran died in October 2006 at the age of 74 years.  The appellant is his surviving spouse, and she contends that service-connected disabilities, or treatment for service-connected conditions, caused the Veteran's demise.  

During the Veteran's life, he was in receipt of compensation for service-connected posttraumatic stress disorder (PTSD) at a 10 percent evaluation, residuals of a gunshot wound to the right thigh at a 30 percent evaluation, bilateral hearing loss at a 40 percent evaluation, and tinnitus at a 10 percent evaluation.  His total disability rating for compensation purposes was 70 percent.  

A certificate of death indicates that the Veteran's immediate cause of death was cardiopulmonary arrest, with ischemic cardiomyopathy and coronary artery disease (CAD) as the underlying causes of death.  The appellant does not argue that these fatal conditions were caused in service, but does contend that PTSD and the residuals of shell fragment wounds to the thigh, to include treatment for the conditions, caused or aggravated the fatal conditions.  Specifically, the appellant alleges that levodopa and other "nerve" medications used to treat insomnia and restless leg symptoms and medication used to treat chronic pain were taken for many years, and hastened the onset of the fatal cardiovascular diseases.  

In November 2006, the Veteran's treating internist offered a summary of treatment in support of the appellant's claim.  This note states that the Veteran experienced PTSD which "may" have contributed to high blood pressure, inoperable CAD, and ischemic cardiomyopathy.  

The Veteran's file was reviewed by a VA physician in August 2007.  The associated report of this review states that the Veteran had "many medical problems relating to generalized arteriosclerosis, including an occlusion of the common iliac artery."  It was noted that the Veteran had restless leg syndrome and insomnia, as well as sick sinus syndrome which had required pacemaker implantation.  Carotid artery disease was also present.  The physician reviewed the medical history (although family history was not readily available), and concluded that shell fragment wounds and PTSD did not cause, contribute, or eventually lead to the development of CAD.  Although noting the November 2006 physician's summary, this VA doctor stated that the Veteran's familial factors, dyslipidemia, and nicotine use, all combined with the Veteran being an elderly-aged male to contribute to the development of CAD.  The physician went on to articulate that there is no evidence that the Veteran's service-connected disabilities were the proximate cause of cardiac disease, vascular disease, or the cause of death.  

The Board was not satisfied that this examination, in itself, satisfactorily addressed the contended relationship between the service-connected disorders of PTSD and shell fragment residuals, to include treatment for these conditions, and the eventual cause of death.  The claim was dispatched to an expert with the Veterans Health Administration (VHA) for a medical opinion.  The returned report, dated in June 2011, was from a staff cardiologist at the Albuquerque VA Medical Center (VAMC).  The cardiologist explained that he had reviewed the relevant medical history in the claims file, and noted the appellant's assertion that the Veteran took "nerve" medication for many years prior to his death.  The physician explained that the Veteran took levodopa, in concert with carbidopa, and other medications in order to treat restless leg syndrome and chronic pain which may have been associated with his war injuries.  

The examiner stated that, with respect to PTSD, although there has been some data to suggest an association between PTSD and cardiovascular disease, the reason for the association was not well defined.  He specifically stated that a direct causal relationship had not been established by the medical community.  Obesity, tobacco use, hypertension, positive family history, and abnormal cholesterol profile were noted to be factors that, in the general population, have been noted to contribute to the development and progression of cardiovascular disease.  The cardiologist stated that it was not clear to him, in his professional medical opinion, that PTSD is an independent risk factor for causing or worsening cardiovascular disease.  

Regarding medications used to treat PTSD and the right thigh shell fragment residuals, including levodopa used to treat restless leg symptoms and other medications used to treat chronic pain, the cardiologist stated that it was difficult to determine a causal relationship between these medications and the onset of cardiovascular disease.   The cardiologist explained that hypertension has occurred in patients using levodopa; however, hypotension is much more likely to occur.  He went on to state that myocardial infarction has been rarely reported with levodopa usage, and the literature (pharmacy reference entitled "Micromedix") does not support a causal relationship.  

The cardiologist determined that the Veteran had many risk factors for cardiovascular disease, including advanced age, male gender, a tobacco usage history (Veteran quit smoking in the 1980s), and an abnormal cholesterol profile.  The Veteran had a coronary artery bypass and graft surgery (CABG) at the age of 43 in the 1970s, and the VHA physician explained that life expectancy following such surgery is noted to be, on average, 22 years following the treatment.  Thus, the Veteran lived past the projected survival rate, and the physician concluded that eventual death from ischemic cardiomyopathy would not be unexpected given his profile and history.  The cardiologist stated that although there may be some association with PTSD and cardiovascular disease, given the aforementioned risk factors present in the Veteran, it is difficult to prove that PTSD, medications, or other associated ailments hastened the Veteran's death.  In conclusion, the VHA physician stated that there was less than a 50 percent chance that the Veteran's fatal cardiac disabilities were caused or worsened by PTSD or a right thigh disability, to include treatment for those conditions.  

The evidence is, unfortunately, overwhelmingly against the appellant's contentions.  The appellant has stated that the Veteran took "nerve" medication for many years, and that it was her belief that medications used to treat PTSD and the thigh disorder caused or aggravated the ultimately fatal cardiac conditions.  Although the appellant is competent to report on that which comes to her through her senses (i.e. that she witnessed the Veteran take medications for many years), she has not been shown to have the requisite medical knowledge to offer a competent opinion with regards to a linkage between service-connected disabilities and fatal cardiovascular disease in her late husband.  Indeed, such an opinion is of a complex medical nature, and is outside of the scope of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The November 2006 opinion, which suggests a possible relationship between cardiovascular disease and PTSD, is speculative in nature, and does not contain a rationale to support the conclusions.  The August 2007 VA review does not specifically address the full contentions of the appellant, particularly with regard to her allegation that medication usage for service-connected disabilities hastened the Veteran's death; however, with regard to laying out the nonservice-connected risk factors for fatal cardiac disease, the opinion is somewhat helpful.  The June 2011 VHA opinion, however, taken in concert with the August 2007 review, is exceptionally probative in describing the Veteran's risk factors and the lack of medical support for the appellant's contentions.  The VHA opinion is well-rationalized, is based on a detailed review of the Veteran's medical history and of medical literature, and addresses both direct causation and potential aggravation between fatal cardiac conditions and service-connected PTSD and a thigh disorder, to include treatment for same.  As such, the weight of this opinion is much higher than that of the appellant's unsubstantiated assertions.  

The appellant is a credible and devoted advocate for her late husband, and the determination of the Board in no way diminishes the honorable service he gave to the nation in combat during the Korean War.  Unfortunately, the Board cannot go beyond the laws and regulations promulgated by Congress and VA in awarding benefits, and the preponderance of the evidence does not support that service-connected disabilities, to include treatment for the disorders of PTSD and right thigh residuals, played a causal or aggravating role in the development and progression of fatal cardiac conditions.  As such, the claim for service connection for the cause of the Veteran's death must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the  claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


